Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 02/03/2021, which is a continuation of application PCT/CN2019/104527, filed on 09/05/2019, in which claims 1-20 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 02/05/2021, 06/11/2021, and 09/08/2021.

Drawings

The Examiner contends that the drawings submitted on 02/03/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auwera (“Description of Core Experiment 3: Intra Prediction and Mode Coding”). Auwera was cited in applicant’s Information Disclosure Statement filed on 06/11/2021.

As to claim 17, Auwera teaches a decoding device, comprising: a non-transitory computer-readable storage medium storing instructions; and one or more processors in communication with the medium, and the instructions, when executed by the one or more processors, cause the decoding device to:

parse a bitstream to obtain first indication information (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes);

perform a first downsampling operation on a first luma block using a first filter when a value of the first indication information is a first value, or using a second filter when a value of the first indication information is a second value, to obtain a second luma block, wherein the first luma block corresponds to a current chroma block (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses that the downsampling assumes the “type 0” phase relationship for the positions of the chroma samples relative to the positions of the luma samples);

obtain a plurality of chroma samples and a plurality of luma samples, wherein the plurality of chroma samples comprise a plurality of neighboring chroma samples of the current chroma block, and the plurality of luma samples are obtained by performing a second downsampling operation on a plurality of 

obtain linear model coefficients based on the plurality of chroma samples and the plurality of luma samples; and obtain a prediction value of the current chroma block based on the second luma block and the linear model coefficients (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 27, Section 8.1.1 discloses the .alpha. and .beta. parameters).

As to claim 1, claim 1 is rejected similarly as claim 17.

As to claim 8, Auwera teaches a method comprising:

determining, based on a sample position type of a sample position of a current chroma block, a filter type of a filter to be used for downsampling a first luma block corresponding to the current chroma block (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses that the downsampling assumes the “type 0” phase relationship for the positions of the chroma samples relative to the positions of the luma samples);

setting first indication information to a first value when the filter type is a first type or setting the first indication information to a second value when the filter type is a second type (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses that the downsampling assumes the “type 0” phase relationship for the positions of the chroma samples relative to the positions of the luma samples);

and encoding the first indication information into a bitstream (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes).

As to claim 16, Auwera teaches a non-transitory storage medium comprising the bitstream encoded by the method of claim 8 (see rejection of claim 8).

As to claim 2, Auwera further teaches wherein obtaining the plurality of luma samples comprises: performing the second downsampling operation on the plurality of neighboring luma samples of the first luma block using the first filter when the value of the first indication information is the first value, or using the second filter when the value of the first indication information is the second value, to obtain the plurality of luma samples (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses that the downsampling assumes the “type 0” phase relationship for the positions of the chroma samples relative to the positions of the luma samples).

As to claim 3, Auwera further teaches wherein before obtaining the plurality of chroma samples and the plurality of luma samples, the method further comprises: parsing the bitstream to obtain second indication information, wherein the second indication information indicates that an intra prediction mode used for current decoding is a linear model (LM) mode (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses that multiple downsampling filters in CCLM mode).

As to claim 4, Auwera further teaches wherein the first luma block and the current chroma block are included in an image block of a video sequence, and an image in the video sequence is in a 4:2:0 format or a 4:2:2 format (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses 4:2:0 chroma format).

As to claim 9, Auwera further teaches wherein the sample position type is a sample position type type0 or a sample position type type2 (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses that the downsampling assumes the “type 0” phase relationship for the positions of the chroma samples relative to the positions of the luma samples; also see Pages 29-30, Section 8.1.4 describing linear models such as LM, MMLM, and MFLM).

As to claim 10, Auwera further teaches wherein the method further comprises: selecting a linear model (LM) mode from a plurality of intra prediction modes; setting second indication information to indicate the LM mode; and encoding the second indication information into the bitstream (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses that multiple downsampling filters in CCLM mode).

As to claim 15, Auwera further teaches wherein the current chroma block is included in an image block of a video sequence, and an image in the video sequence is in a 4:2:0 format or a 4:2:2 format (Pages 27-30, Sections 8.1.1 to 8.1.4 showing LM and CCLM prediction modes; Page 29, Section 8.1.3 also discloses 4:2:0 chroma format).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 6, 11, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Auwera in view of Zhang (US 2016/0277762).

As to claims 5 and 18, Auwera does not teach wherein parsing the bitstream to obtain the first indication information comprises: parsing a sequence parameter set (SPS) parameter in the bitstream, to obtain the first indication information.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Auwera’s system with Zhang’s system in order to provide techniques related to linear model (LM) prediction decoding and encoding. When the color format is not 4:4:4 (i.e., luma and chroma components have different resolutions), in LM prediction, a predictive block for a chroma block is determined by downsampling a corresponding luma block based on a filter and applying alpha and beta parameters, described below, to the downsampled luma block. The techniques determine the filter that is to be applied for downsampling the luma block. For example, rather than there being one filter that is applied in all cases for downsampling the luma block, a video decoder or video encoder may dynamically determine which filter from a set of filters is to be applied. The determination of which filter is to be applied may be based on, for example, a characteristic of the chroma block such as a location of the chroma block relative to a boundary. In some examples, the techniques described here could also be applied to other coding methods where chroma is predicted from luma blocks and downsampling of luma block is needed (Zhang; [0005]).

As to claim 14, Auwera does not teach encoding the first indication information into a sequence parameter set (SPS) parameter in the bitstream.

However, Zhang teaches encoding the first indication information into a sequence parameter set (SPS) parameter in the bitstream ([0100]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Auwera’s system with Zhang’s system in order to provide techniques related to linear model (LM) prediction decoding and encoding. When the color format is not 4:4:4 (i.e., luma and chroma components have different resolutions), in LM prediction, a predictive block for a chroma block is 

As to claim 11, Auwera does not teach wherein the sample position of the current chroma block is inconsistent with a sample position of the first luma block corresponding to the current chroma block.

However, Zhang teaches wherein the sample position of the current chroma block is inconsistent with a sample position of the first luma block corresponding to the current chroma block ([0122], [0140], [0162], and [0171]; also see FIGs. 6 and 7).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Auwera’s system with Zhang’s system in order to provide techniques related to linear model (LM) prediction decoding and encoding. When the color format is not 4:4:4 (i.e., luma and chroma components have different resolutions), in LM prediction, a predictive block for a chroma block is determined by downsampling a corresponding luma block based on a filter and applying alpha and beta parameters, described below, to the downsampled luma block. The techniques determine the filter that is to be applied for downsampling the luma block. For example, rather than there being one filter that is applied in all cases for downsampling the luma block, a video decoder or video encoder may dynamically determine which filter from a set of filters is to be applied. The determination of which filter is to be applied may be based on, for example, a characteristic of the chroma block such as a location of the chroma block relative to a boundary. In some examples, the techniques described here could also be applied to 

As to claims 6 and 19, the combination of Auwera and Zhang teaches wherein when the value of the SPS parameter is 0, the first filter is used for performing the first downsampling operation; and when the value of the SPS parameter is 1, the second filter is used for performing the first downsampling operation (Zhang; [0100] and [0140]).

Allowable Subject Matter

Claims 7, 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482